Citation Nr: 0503445	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
herpes.  


REPRESENTATION

Veteran represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from June 1964 to January 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for herpes and 
assigned a noncompensable rating. 

In September 2003 and June 2004, the Board remanded the case 
to the RO for additional development.  Unfortunately, for the 
reasons explained below, this case must be REMANDED again to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

At the recent July 2004 VA examination, the veteran reported 
that he broke out in blisters and ulcers in the mouth and 
penis more than six times per year, but that he was not 
currently taking any anti-herpetic medicine.  The examiner 
stated that the veteran should be on chronic suppression 
medication and indicated that a future VA dermatology 
appointment should address this.  Additionally, the Board, in 
its June 2004 Remand, noted that a previous examiner 
indicated that the veteran's herpes involved sensory 
neuropathy and directed that an examination should address 
all manifestations of the veteran's disability.  However, at 
the July 2004 examination, the examiner did not address any 
findings or lack of findings pertaining to sensory neuropathy 
and did not indicate what manifestations of herpes the 
veteran had, if any.  In fact, the examiner stated he did not 
know what type of herpes the veteran had and would have to do 
a viral culture to see.  There is no indication that a viral 
culture was obtained.  The Board finds that this examination 
was inadequate.

As noted in the examination, the veteran was scheduled for a 
VA dermatology appointment in November 2004.  Records of such 
appointment are not of record.  If the veteran was placed on 
chronic herpes suppression medication as indicated by the VA 
examiner, this may effect the disability evaluation.

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  Additionally, assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  When medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is hereby REMANDED for the following:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his herpes condition on appeal or any 
records that are not currently included 
in the clams file.  This is to include 
any treatment record at the Birmingham, 
Alabama, VA treatment facility in 
November 2004.  With any necessary 
authorization, the AMC should obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.    

2.  After completion of # 1, the veteran 
should be afforded a VA examination to 
identify the manifestations and nature 
and severity of his herpes.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.   All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should note any and all 
manifestations of the veteran's service-
connected herpes, including size and 
location of affected areas, any lesions 
or scarring, any disfigurement, any 
sensory neuropathy issues, etc.  The 
examiner should discuss whether any other 
skin disorder found, to include 
eczematous dermatitis, is part of the 
service-connected disability.  If so, in 
accordance with the revised rating 
criteria, the examiner should 
specifically specify the percentage of 
the entire body (e.g., 5 percent, 20 
percent, 40 percent) covered by the 
service-connected herpes, and provide 
information regarding the level of 
systemic therapy, if any, shown by the 
evidence in the past 12 months (e.g., no 
more than topical therapy, intermittent 
systemic therapy such as corticosteroids, 
nearly constant systemic therapy).  The 
examiner should note whether there is any 
limitation of function of any body part 
affected by the service-connected herpes.  

3.  After completion of #1-2 above, the 
AMC should review the claims file to 
ensure that all of the foregoing 
requested development has been completed. 
In particular, the AMC should review the 
requested medical examination to ensure 
that it is in compliance with the 
directives of this remand and if it is 
not, the AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated. Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After undertaking any other 
development necessary in addition to that 
specified above, the AMC should re-
adjudicate the veteran's claim.  If the 
benefit on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations 
with consideration of the rating criteria 
in effect for skin disorders, both before 
and after August 30, 2002, as well as any 
other appropriate rating criteria.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




